                                                                                               Exhibit B
       Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 1 of 60



                                 EQUITY PURCHASE AGREEMENT

                                                   Agreement
  Effective Date                                                Tow, in his capacity as the Chapter 7 Trustee
      Trustee                                                                      Estate       Seller
                                                   Lai                                           Shah
                                                  Buyer                        Buyers.

       WHEREAS, the Trustee is the Chapter 7 Trustee for the Estate in the bankruptcy case styled Case
No. 15-31594 (Chapter 7), In re David Gordon Wallace, Jr.        Bankruptcy Case
                                                                     Bankruptcy Court

       WHEREAS, Seller is the successor in interest to the ownership interest owned or controlled by
                             Wallace
             SLEE                                                                           ROM
and Sugar Land Rink Lenders, LLC,                                  SLRL
                   Skating Rink Entity                       Skating Rink Entities

        WHEREAS, Seller is the successor in interest to three hundred twenty thousand (320,000) Class B
                 SLEE Interests
     WLW Trust                                                                JMW Trust
                        Trusts                                                                   Seller
Parties

        WHEREAS, Seller is the successor in interest to 33.33% of the outstanding membership interests
           ROM Interests

        WHEREAS, Seller is the successor in interest to 33.33% of the outstanding membership interests
            SLRL Interests                                      nd/or Wallace (the SLEE Interests, the
                                                        Equity Interests

         WHEREAS, Seller wishes to sell to Buyers, and Buyers wish to purchase from Seller, the Equity
Interests, subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

                                             ARTICLE I
                                         PURCHASE AND SALE

         Section 1.01 Purchase and Sale. Subject to the terms and conditions set forth herein, at the
Closing (as defined in Section 1.03), Seller shall sell to Buyers, and Buyers shall purchase from Seller, all
                                                        Interests, in each case free and clear of any mortgage,
                                                                        Encumbrance
specified in Section 1.02, as follows: (a) Seller shall sell to Lai, and Lai shall purchase from Seller, all of
                                                  hundred sixty thousand (160,000) Class B Units of SLEE,
(ii) 16.665% of the outstanding membership interests of ROM, and (iii) 16.665% of the outstanding
membership interests of SLRL; and (b) Seller shall sell to Shah, and Shah shall purchase from Seller, all of
                                                  hundred sixty thousand (160,000) Class B Units of SLEE,
(ii) 16.665% of the outstanding membership interests of ROM, and (iii) 16.665% of the outstanding



EQUITY PURCHASE AGREEMENT                                                                                  PAGE 1
                                               EX. B - 001
       Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 2 of 60



membership interests of SLRL. For purposes of this Agreement, all
and to the Equity Interests shall include without limitation (x) any interests of the Seller Parties in the
Skating Rink Entities as assignor of a membership interest
capital accounts in the Skating Rink Entities, (ii) rights to share in the profits and losses of the Skating Rink
Entities, and (iii) rights to receive distributions from the Skating Rink Entities; and (z) the exercise of all
member or limited partner rights (as applicable), including the voting rights attributable to the Equity
Interests.

        Section 1.02      Purchase Price. The aggregate purchase price for the Equity Interests shall be
                                                      Purchase Price
to Seller at the Closing in cash, by check, or by wire transfer of immediately available funds in accordance
with the wire transfer instructions delivered by Seller (if any) before the Closing.

        Section 1.03     Closing. Subject to the terms and conditions of this Agreement, the closing of the
                                                     Closing
days after the last of the closing conditions in ARTICLE IV have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date), at such time, date, and place as
Seller and Buyers may mutually agree upon (the                                                       Closing
Date                                                     onsummation of the transactions contemplated by
this Agreement shall be deemed to have occurred at 11:59 p.m. Central Standard Time on the Effective
Date.

                                      ARTICLE II
                       REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Buyers that the statements contained in this ARTICLE II are true
and correct as of the date hereof. For purposes of
                                                        constructive knowledge of Seller, after due inquiry.

        Section 2.01 Capacity of Seller; Enforceability. Seller has full capacity to enter into this
Agreement and the documents to be delivered hereunder, to carry out his obligations hereunder, and to
consummate the transactions contemplated hereby. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due authorization, execution,
and delivery by Buyers) this Agreement and the documents to be delivered hereunder constitute legal, valid,
and binding obligations of the Seller Parties, enforceable against the Seller Parties in accordance with their
respective terms.

         Section 2.02 No Conflicts; Consents. The execution, delivery, and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule, or regulation applicable to the Seller Parties; (b) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or give rise to a right of
termination, acceleration, or modification of, any obligation or loss of any benefit under any contract or
other instrument to which any Seller Party is a party; or (c) result in the creation or imposition of any
Encumbrance on the Equity Interests. Except for the consents described in ARTICLE IV, no consent,
approval, waiver, or authorization is required to be obtained by Seller from any Person in connection with
the execution, delivery, and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby. For pu                                       Person
corporation, partnership, joint venture, limited liability company, governmental authority, unincorporated
organization, trust, association, or other entity.




EQUITY PURCHASE AGREEMENT                                                                                 PAGE 2
                                                EX. B - 002
       Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 3 of 60



        Section 2.03 Ownership of Equity Interests. Seller is the sole legal, beneficial, and equitable
owner of the Equity Interests, free and clear of all Encumbrances whatsoever. Other than the governing
documents of the Skating Rink Entities, there are no voting trusts, proxies, or other agreements or
understandings in effect with respect to the voting or transfer of any of the Equity Interests.

                                     ARTICLE III
                       REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyers represent and warrant, to the extent indicated below, to Seller that the statements contained
in this ARTICLE III are true and correct as of the da
                                                                        ll mean the actual or constructive
knowledge of Buyers, after due inquiry.

         Section 3.01 Organization and Authority of Lai. Lai represents and warrants to Seller that as
of the date hereof: (a) Lai is a corporation duly organized, validly existing, and in good standing under the
laws of the State of Texas; (b) Lai has full corporate power and authority to enter into this Agreement and
the documents to be delivered by it hereunder, to carry out its obligations hereunder, and to consummate
the transactions contemplated to which it is a party hereby; and (c) the execution, delivery, and performance
by Lai of this Agreement and the documents to be delivered by it hereunder and the consummation of the
transactions contemplated to which it is a party hereby have been duly authorized by all requisite corporate
action on the part of Lai.

        Section 3.02 Capacity of Shah. Shah represents and warrants to Seller that as of the date hereof,
Shah has full capacity to enter into this Agreement and the documents to be delivered hereunder, to carry
out his obligations hereunder, and to consummate the transactions contemplated to which he is a party
hereby.

         Section 3.03 Enforceability. Each Buyer represents and warrants to Seller that as of the date
hereof, this Agreement and the documents to be delivered hereunder have been duly executed and delivered
by such Buyer and, assuming due authorization, execution, and delivery by Seller, this Agreement and the
documents to be delivered by such Buyer hereunder constitute legal, valid, and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms.

        Section 3.04 No Conflicts; Consents. Each Buyer represents and warrants to Seller that as of
the date hereof, the execution, delivery, and performance by such Buyer of this Agreement and the
documents to be delivered by such Buyer hereunder, and the consummation of the transactions
contemplated to which such Buyer is a party hereby, do not and will not violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule, or regulation applicable to such Buyer.

                                             ARTICLE IV
                                         CLOSING CONDITIONS

         Section 4.01 Closing Conditions of All Parties. The obligations of each party to consummate
the transactions contemplated by this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:

                (a)      No claim, action, cause of action, demand, lawsuit, arbitration, inquiry, audit,
        notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of any
        nature, civil, criminal, administrative, regulatory or otherwise, whether at law or in equity
          Action                                                 Seller, or any of the Skating Rink Entities,
        which would prevent the Closing.



EQUITY PURCHASE AGREEMENT                                                                                PAGE 3
                                               EX. B - 003
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 4 of 60



                (b)    No governmental authority shall have enacted, issued, promulgated, enforced or
       entered any order which is in effect and has the effect of making the transactions contemplated by
       this Agreement illegal, otherwise restraining or prohibiting consummation of such transactions or
       causing any of the transactions contemplated hereunder to be rescinded following completion
       thereof.

              (c)     The Bankruptcy Court shall have entered an order approving this Agreement under
       11 U.S.C. § 363.

                (d)      Each of the partners of SLEE, each of the members of ROM, and each of the
       members of SLRL shall have waived, and none of them shall have exercised or given any notice
       of an intent to exercise, any rights of first refusal, rights of first option, preferential purchase rights,
       or other repurchase rights with respect to the Equity Interests.

              (e)     The parties shall have agreed in writing to an allocation of the Purchase Price
       among the Equity Interests.

        Section 4.02 Conditions to Obligation of Buyers to Close. The obligations of Buyers to
consummate the transactions contemplated by this Agr
waiver, at or prior to the Closing, of each of the following conditions:

               (a)      The representations and warranties of Seller contained in this Agreement shall be
       true and correct in all material respects on and as of the date hereof and on and as of the Closing
       Date with the same effect as though made at and as of such date.

                (b)     Seller shall have duly performed and complied in all material respects with all
       agreements, covenants, and conditions required by this Agreement to be performed by Seller prior
       to or on the Closing Date.

                (c)     Seller shall have delivered to Buyers evidence satisfactory to Buyers that any
       security interests and liens attached on the Equity Interests, including those described in Schedule
       4.02(c), will have been stripped by Seller, and that at the Closing Buyers will take title to the Equity
       Interests free and clear of any Encumbrances, such evidence may be an order by the Bankruptcy
       Court authorizing the Trustee, on behalf of Seller, to sell the Equity Interests free and clear of liens,
       claims and encumbrances under 11 U.S.C. § 363.

                (d)      Seller shall have duly executed and delivered to Buyer:

                         (i)     Assignment and Assumption Agreements, in the form agreed to by the
                                        Assignment and Assumption Agreements
                transfer of the Equity Interests as described in Section 1.01.

                         (ii) A settlement agreement, in the form agreed to by Seller and the Skating
                                    Settlement Agreement
                comprehensively releases claims against the Skating Rink Entities and their affiliated
                persons.

                       (iii)  A unanimous written consent of the partners of SLEE approving this
                Agreement and the transactions contemplated hereby, in the form agreed to by the parties
                     SLEE Consent




EQUITY PURCHASE AGREEMENT                                                                                   PAGE 4
                                               EX. B - 004
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 5 of 60



                      (iv)     A unanimous written consent of the members and managers of ROM
               approving this Agreement and the transactions contemplated hereby, in the form agreed to
                                  ROM Consent

                      (v)      A unanimous written consent of the members and managers of SLRL
               approving this Agreement and the transactions contemplated hereby, in the form agreed to
                                  SLRL Consent

        Section 4.03 Conditions to Obligation of Seller to Close. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be s
waiver, at or prior to the Closing, of each of the following conditions:

               (a)      The representations and warranties of Buyers contained in this Agreement shall be
       true and correct in all material respects on and as of the date hereof and on and as of the Closing
       Date with the same effect as though made at and as of such date.

                (b)     Buyers shall have duly performed and complied in all material respects with all
       agreements, covenants, and conditions required by this Agreement to be performed by Buyers prior
       to or on the Closing Date.

               (c)     Buyers shall have delivered the Purchase Price to Seller.

               (d)     Buyers shall have duly executed and delivered to Seller:

                       (i)     The Assignment and Assumption Agreements, executed by the applicable
               Buyer, effectuating the transfer of the Equity Interests as described in Section 1.01.

                       (ii)    The Settlement Agreement, executed by the Skating Rink Entities.

                       (iii)   The SLEE Consent, executed by the partners of SLEE.

                       (iv)    The ROM Consent, executed by the members of ROM.

                       (v)     The SLRL Consent, executed by the members of SLRL.

                                            ARTICLE V
                                           TAX MATTERS

        Section 5.01 Allocation of Company Income and Loss. Buyers and Seller shall request that
the Company allocate all items of Company income, gain, loss, deduction, or credit attributable to the
Equity Interests for the taxable year of the Closi
Closing Date.

                                           ARTICLE VI
                                        INDEMNIFICATION

        Section 6.01 Survival of Representations and Covenants. All representations, warranties,
covenants, and agreements contained herein and all related rights to indemnification shall survive the
Closing up until the closing of the Bankruptcy Case.

     Section 6.02 Indemnification by Seller. SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THIS ARTICLE VI, SELLER SHALL DEFEND, INDEMNIFY, AND HOLD


EQUITY PURCHASE AGREEMENT                                                                           PAGE 5
                                            EX. B - 005
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 6 of 60




                                     BUYER INDEMNIFIED PARTIES
AND AGAINST, AND SELLER SHALL PAY TO AND REIMBURSE BUYER INDEMNIFIED
PARTIES FOR:

             (a)    ALL CLAIMS, JUDGMENTS, DAMAGES, LIABILITIES, SETTLEMENTS,
        LOSSES, COSTS, AND EXPENSES, INCLUDING REASONABLE ATTORNEYS' FEES AND
                                         LOSSES
        ANY INACCURACY IN OR BREACH OF ANY OF THE REPRESENTATIONS OR
        WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT OR ANY DOCUMENT
        DELIVERED IN CONNECTION HEREWITH; OR

              (b)   ANY LOSSES ARISING FROM OR RELATING TO ANY BREACH OR NON-
        FULFILLMENT OF ANY COVENANT, AGREEMENT, OR OBLIGATION TO BE
        PERFORMED BY SELLER PURSUANT TO THIS AGREEMENT OR ANY DOCUMENT
        DELIVERED IN CONNECTION HEREWITH;

provided that the maximum potential liability of the Seller for indemnification under this Section 6.02 shall
be an amount equal to the Purchase Price; provided, further, that the foregoing limitation on liability does
not apply with respect to any intentional fraud committed by the Seller.

                                   Affiliate
through one or more intermediaries, controls, is controlled by, or is under common control with, such
                    control                           controlled by          under common control with
means the possession, directly or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by contract, or otherwise.

     Section 6.03 Indemnification by Buyer. SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THIS ARTICLE VI, BUYERS SHALL SEVERALLY (BUT NOT JOINTLY)
DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER FROM AND AGAINST, AND BUYERS
SHALL SEVERALLY (BUT NOT JOINTLY) PAY TO AND REIMBURSE SELLER FOR:

              (a)  ALL LOSSES ARISING FROM OR RELATED TO ANY INACCURACY IN
        OR BREACH OF ANY OF THE REPRESENTATIONS OR WARRANTIES OF SUCH BUYER
        CONTAINED IN THIS AGREEMENT OR ANY DOCUMENT DELIVERED IN
        CONNECTION HEREWITH; OR

              (b)  ANY LOSSES ARISING FROM OR RELATING TO ANY BREACH OR NON-
        FULFILLMENT OF ANY COVENANT, AGREEMENT, OR OBLIGATION TO BE
        PERFORMED BY SUCH BUYER PURSUANT TO THIS AGREEMENT OR ANY
        DOCUMENT DELIVERED IN CONNECTION HEREWITH;

provided that the maximum aggregate potential liability of the Buyers for indemnification under this
Section 6.03 shall be an amount equal to the Purchase Price; provided, further, that the foregoing limitation
on liability does not apply with respect to any intentional fraud committed by Buyers.

         Section 6.04 Indemnification Procedures. Whenever any claim shall arise for indemnification
hereunder, the party entitled to                     Indemnified Party
                                            Indemnifying Party
rise to indemnity hereunder resulting from or arising out of any Action by a Person who is not a party to
this Agreement, the Indemnifying Party, at its sole cost and expense and upon written notice to the



EQUITY PURCHASE AGREEMENT                                                                              PAGE 6
                                              EX. B - 006
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 7 of 60



Indemnified Party, may assume the defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall be entitled to participate in the defense of any such Action,
with its counsel and at its own cost and expense. If the Indemnifying Party does not assume the defense of
any such Action, the Indemnified Party may, but shall not be obligated to, defend against such Action in
such manner as it may deem appropriate, including, but not limited to, settling such Action, after giving
notice of it to the Indemnifying Party, on such terms as the Indemnified Party may deem appropriate and
no action taken by the Indemnified Party in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations hereunder. The Indemnifying Party shall not settle
                                                         n consent, which consent shall not be unreasonably
withheld or delayed.

        Section 6.05 Payments. Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this ARTICLE VI, the Indemnifying Party shall satisfy its obligations
within fifteen (15) business days of such agreement or final, non-appealable adjudication by wire transfer
of immediately available funds.

       Section 6.06 Tax Treatment of Indemnification Payments. All indemnification payments
made under this Agreement shall be treated by the parties as an adjustment to the Purchase Price for tax
purposes, unless otherwise required by applicable law.

         Section 6.07 Effect of Investigation.
on the representations, warranties, covenants, and agreements of Seller contained herein will not be affected
by any investigation conducted by Buyers, or any knowledge acquired by Buyers at any time, with respect
to the accuracy or inaccuracy of or compliance with, any such representation, warranty, covenant, or
agreement.

        Section 6.08 Cumulative Remedies. The rights and remedies provided in this ARTICLE VI
are cumulative and are in addition to and not in substitution for any other rights and remedies available at
law or in equity or otherwise.

                                              ARTICLE VII
                                             TERMINATION

        Section 7.01     Termination. This Agreement may be terminated at any time prior to the Closing:

                (a)      by the mutual written consent of Seller and Buyers;

                (b)      by Seller or either or both Buyers if: (i) any of the conditions set forth in Section
        4.01 shall not have been, or if it becomes apparent that any of such conditions will not be, fulfilled
        by March 31, 2021 or such later date agreed to by the parties in writing (such date or any such
                              End Date
        code, order, constitution, treaty, common law, judgment, decree, other requirement or rule of law
        of any governmental authority that makes consummation of the transactions contemplated by this
        Agreement illegal or otherwise prohibited; or (iii) any governmental authority shall have issued an
        order restraining or enjoining the transactions contemplated by this Agreement.

                (c)      by either or both Buyers by written notice to Seller if:

                        (i)     such Buyer is not then in material breach of any provision of this
                Agreement and there has been a breach, inaccuracy in or failure to perform any
                representation, warranty, covenant, or agreement made by Seller pursuant to this



EQUITY PURCHASE AGREEMENT                                                                              PAGE 7
                                              EX. B - 007
       Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 8 of 60



                 Agreement that would give rise to the failure of any of the conditions specified in
                 ARTICLE IV and such breach, inaccuracy or failure has not been cured by Seller within


                         (ii)    any of the conditions set forth in Section 4.02 shall not have been, or if it
                 becomes apparent that any of such conditions will not be, fulfilled by the End Date, unless
                 such failure shall be due to the failure of Buyers to perform or comply with any of the
                 covenants, agreements or conditions hereof to be performed or complied with by it prior to
                 the Closing; or

                 (d)     by Seller by written notice to Buyers if:

                          (i)      Seller is not then in material breach of any provision of this Agreement
                 and there has been a breach, inaccuracy in or failure to perform any representation,
                 warranty, covenant, or agreement made by Buyers pursuant to this Agreement that would
                 give rise to the failure of any of the conditions specified in ARTICLE IV and such breach,
                 inaccuracy or failure has not been cured by Buye
                 of written notice of such breach from Seller;

                         (ii)    any of the conditions set forth in Section 4.03 shall not have been, or if it
                 becomes apparent that any of such conditions will not be, fulfilled by the End Date, unless
                 such failure shall be due to the failure of Seller to perform or comply with any of the
                 covenants, agreements or conditions hereof to be performed or complied with by it prior to
                 the Closing.

          Section 7.02 Effect of Termination. In the event of the termination of this Agreement in
accordance with this ARTICLE VII, this Agreement shall immediately become void and there shall be no
liability on the part of any party hereto, except: (a) as set forth in this ARTICLE VII and ARTICLE VIII
hereof; and (b) that nothing shall relieve any party hereto from liability for any intentional fraud or willful
breach of any provision hereof.

                                             ARTICLE VIII
                                            MISCELLANEOUS

         Section 8.01 Expenses. All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such costs and expenses.

        Section 8.02 Further Assurances. Following the Closing, each of the parties hereto shall, and
shall cause their respective Affiliates to, execute and deliver such additional documents, instruments,
conveyances, and assurances and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this Agreement.

         Section 8.03 Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been given: (a) when delivered
by hand (with written confirmation of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by email of a PDF document (with
confirmation of transmission) if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient; or (d) on the third (3rd) day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such communications must be
sent to the respective parties at the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.03):



EQUITY PURCHASE AGREEMENT                                                                               PAGE 8
                                               EX. B - 008
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 9 of 60



         If to Seller:           Rodney D. Tow, Chapter 7 Trustee
                                 c/o Rodney Tow, PLLC
                                 1122 Highborne Cay Court
                                 Texas City, Texas 77590-1403
                                 Email: rtow@rtowtrustee.com

         with a copy to          Parkins Lee & Rubio LLP
         (which shall not        Attn: Charles Rubio
         constitute notice):     50 Main Street, Suite 1000
                                 White Plains, NY 10606
                                 Email: crubio@parkinslee.com

         If to Lai:              Lai Family Investments, Inc.
                                 Attn: Rocky Lai, President
                                 3217 Montrose Blvd. Ste. 222
                                 Houston, TX 77006-3944
                                 Email: rocky@rockylai.com

         If to Shah:             Dinesh Shah
                                 4660 Sweetwater Blvd., Ste. 130
                                 Sugar Land, TX 77479-3169
                                 Email: dinesh@shahcompanies.com

         with a copy to          RMWBH
         (which shall not        Attn: Dustin C. Fessler; Justin K. Markel
         constitute notice):     2800 Post Oak Blvd., 57th Floor
                                 Houston, TX 77056
                                 Email: dfessler@rmwbh.com; jmarkel@rmwbh.com

         Section 8.04 Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

         Section 8.05 Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect any other
term or provision of this Agreement or invalidate or render unenforceable such term or provision in any
other jurisdiction.

        Section 8.06 Entire Agreement. This Agreement and the documents to be delivered hereunder
constitute the sole and entire agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any inconsistency between the terms
and provisions in the body of this Agreement and those in the documents delivered in connection herewith,
and the Exhibits, the terms and provisions in the body of this Agreement shall control.

         Section 8.07 Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted assigns. Neither party may
assign its rights or obligations hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the assigning party of any of its
obligations hereunder.




EQUITY PURCHASE AGREEMENT                                                                              PAGE 9
                                              EX. B - 009
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 10 of 60



         Section 8.08 No Third-Party Beneficiaries. Except as provided in ARTICLE VI, this
Agreement is for the sole benefit of the parties hereto and their respective successors and permitted assigns
and nothing herein, express or implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit, or remedy of any nature whatsoever under or by reason of this Agreement.

        Section 8.09 Amendment and Modification. This Agreement may only be amended, modified,
or supplemented by an agreement in writing signed by each party hereto.

        Section 8.10 Waiver. No waiver by any party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the party so waiving. No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power, or privilege arising from
this Agreement shall operate or be construed as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power, or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.

         Section 8.11 Governing Law. This Agreement and all related documents shall be governed by
and construed in accordance with the internal laws of the State of Texas without giving effect to any choice
or conflict of law provision or rule (whether of the State of Texas or any other jurisdiction).

      Section 8.12 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

         Section 8.13 Specific Performance. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms hereof and that the parties
shall be entitled to specific performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

         Section 8.14 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one and the same agreement.
A signed copy of this Agreement delivered by facsimile, email, or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed copy of this Agreement.

                                    [SIGNATURE PAGE FOLLOWS]




EQUITY PURCHASE AGREEMENT                                                                             PAGE 10
                                              EX. B - 010
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 11 of 60




                            EX. B - 011
     Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 12 of 60



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of
the date first written above by their respective representatives thereunto duly authorized.

                                                SELLER:


                                                ESTATE OF DAVID GORDON WALLACE, JR.

                                                By:
                                                        Rodney D. Tow
                                                        Chapter 7 Trustee



                                                BUYERS:


                                                LAI FAMILY INVESTMENTS INC.

                                                By:
                                                        Rocky Lai
                                                        President



                                                DINESH SHAH




                                    EQUITY PURCHASE AGREEMENT
                                          SIGNATURE PAGE
                                        EX. B - 012
      Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 13 of 60



                                          SCHEDULE 4.02(c)

                                 CERTAIN LIENS TO BE STRIPPED

The liens and security interests described in the attached documents.




                                        EQUITY PURCHASE AGREEMENT
                                             SCHEDULE 4.02(c)
                                             EX. B - 013
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 14 of 60




                            EX. B - 014
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 15 of 60




                            EX. B - 015
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 16 of 60




                            EX. B - 016
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 17 of 60




                            EX. B - 017
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 18 of 60




                            EX. B - 018
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 19 of 60




                            EX. B - 019
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 20 of 60




                            EX. B - 020
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 21 of 60




                            EX. B - 021
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 22 of 60




                            EX. B - 022
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 23 of 60




                            EX. B - 023
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 24 of 60




                            EX. B - 024
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 25 of 60




                            EX. B - 025
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 26 of 60




                            EX. B - 026
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 27 of 60




                            EX. B - 027
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 28 of 60




                            EX. B - 028
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 29 of 60




                            EX. B - 029
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 30 of 60




                            EX. B - 030
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 31 of 60




                            EX. B - 031
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 32 of 60




                            EX. B - 032
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 33 of 60




                            EX. B - 033
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 34 of 60




                            EX. B - 034
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 35 of 60




                            EX. B - 035
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 36 of 60




                            EX. B - 036
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 37 of 60




                            EX. B - 037
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 38 of 60




                            EX. B - 038
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 39 of 60




                            EX. B - 039
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 40 of 60




                            EX. B - 040
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 41 of 60




                            EX. B - 041
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 42 of 60




                            EX. B - 042
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 43 of 60




                            EX. B - 043
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 44 of 60




                            EX. B - 044
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 45 of 60




                            EX. B - 045
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 46 of 60




                            EX. B - 046
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 47 of 60




                            EX. B - 047
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 48 of 60




                            EX. B - 048
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 49 of 60




                            EX. B - 049
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 50 of 60




                            EX. B - 050
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 51 of 60




                            EX. B - 051
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 52 of 60




                            EX. B - 052
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 53 of 60




                            EX. B - 053
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 54 of 60




                            EX. B - 054
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 55 of 60




                            EX. B - 055
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 56 of 60




                            EX. B - 056
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 57 of 60




                            EX. B - 057
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 58 of 60




                            EX. B - 058
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 59 of 60




                            EX. B - 059
Case 15-31594 Document 230-2 Filed in TXSB on 02/12/21 Page 60 of 60




                            EX. B - 060
